Citation Nr: 9929589	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
Reiter's syndrome, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 decision of the RO.  

The veteran claims that he is entitled to service connection 
for a nervous disorder.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  



REMAND

The veteran contends, in essence, that his service-connected 
Reiter's syndrome is severe enough to warrant an increased 
rating.  

During a hearing at the RO in April 1997, the veteran 
reported that he had Reiter's syndrome and that he had sharp 
pains in his legs, knees and hands.  He indicated that he had 
not been treated for urethritis in the past year.  

On a VA joints examination in October 1996, the veteran was 
reported to have previously developed symptoms of 
conjunctivitis, nonspecific urethritis and symptoms which 
related to his low back that were subsequently diagnosed as 
Reiter's syndrome.  The overall impression was reported to be 
that the veteran had been diagnosed with Reiter's syndrome in 
1972 and had continued to have subjective stiffness and 
aching of multiple joints.  The examiner reported that many 
of the veteran's recent back symptoms appeared to be due to a 
musculoskeletal injury from when he was shoveling snow and 
did not, in fact, seem to be related to his Reiter's 
syndrome.  The examiner opined that it would be difficult to 
say at this point that the veteran's Reiter's syndrome 
disability had necessarily increased when compared to his 
previous ratings.  

On a VA examination in May 1997, the veteran was diagnosed 
with degenerative thoracic arthritis on the basis of the 
veteran's Reiter's syndrome.  He was reported to be 
experiencing radiculopathy on the basis of his thoracic 
disease.

The veteran's claim of entitlement to an increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether an affected joint exhibited 
weakened movement, excess fatigability or incoordination.  
These determinations were to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.; See 
also 38 C.F.R. §§ 4.40, 4.45 (1999).  The most recent VA 
examinations of record have not specifically fulfilled these 
requirements in evaluating the service-connected Reiter's 
syndrome as manifested by the his back and peripheral joint 
disabilities.  

In addition, it is difficult to determine from the record the 
current manifestations of the veteran's service-connected 
Reiter's syndrome and the degree to which he is disabled by 
the related symptomatology.  The veteran should therefore be 
afforded appropriate examinations to make these 
determinations.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
manifestations of his service-connected 
Reiter's syndrome since October 1996.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a 
special VA examination, in addition to 
any other appropriate examinations, to 
determine the current severity of the 
service-connected Reiter's syndrome.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should clearly and 
specifically indicate which current 
symptoms, if any, are attributable to 
Reiter's syndrome, including any 
orthopedic, neurological, urological or 
opthalmological manifestations.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing for all affected 
joints.  In addition to noting the range 
of motion of the affected joints, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also provide 
all current complaints, clinical findings 
and diagnoses referable to the service-
connected Reiter's syndrome in terms of 
the appropriate rating criteria.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


